DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on August 7, 2021. Applicant has amended Claims 1 – 9, 11 – 13, 15, and 16. Claims 1 – 9, 11 – 13, 15, and 16 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous drawing objections are withdrawn due to submission of corrected drawings on August 7, 2021. 

New drawing objections are presented requesting labeling Figures 1 and 2 as prior art. 

Previous abstract objections are withdrawn due to applicant’s amendment of the 

Previous Claims objections are withdrawn due to applicant’s amendment. 

New Claim objections are presented below.

Previous art rejections are withdrawn due to applicant’s amendment. 

With regards to 112b rejections, there are previous 112b rejections that applicant did not address, and there are new 112b rejections necessitated by applicant’s amendment which yield confusion or incompatibilities. 


Drawings

Figures 1 and 2 should be designated by a legend such as --Prior Art—because, according to Page 2 of the specification, only that which is old is illustrated.  See MPEP § 608.02(g).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 


Claim Objections

Claims 1, 4, 15, and 16 are objected to because of the following informalities:    

Claim 1, Line 6 should be corrected to …a condenser (CON) which brings back the organic fluid into a liquid phase… for grammatical correctness.

Claim 4, Line 4: passing should be corrected to passes for grammatical correctness. 

Claim 15, Line 2: cycles should be corrected to cycle for grammatical correctness. 

Claim 16, Line 3 recites each other in parallel, which should be corrected to in parallel with each other for grammatical correctness. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 9, 11 – 13, 15, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, Lines 19 – 21 recite wherein said second evaporator (EV2) has a first geothermal liquid flow (B2) and said second geothermal liquid flow (S3) are mixed to form a geothermal liquid flow (B3) that heats the organic working fluid in the first pre-heater (PRE1). The first underlined portion of a first geothermal liquid flow was already introduced in the previous clause of Claim 1. The second underlined portion does not appear to be grammatically correct in the context of the first underlined portion and is unclear. Examiner suggests amending this clause to …

and wherein said  first geothermal liquid flow (B2) and said second geothermal liquid flow (S3) are mixed to form a geothermal liquid flow (B3) that heats the organic working fluid in the first pre-heater (PRE1).

Claim 9, Line 3 recites a second heat exchanger (EV2). However, amended Claim 1 already introduces the second heat exchanger (EV2) as the second evaporator, making the recitation of Claim 9 unclear. Examiner suggests amending to the second evaporator (EV2). 

Claim 11 recites a second geothermal liquid flow (S3). Claim 1 already recites a second geothermal liquid flow S3. It is unclear whether the flow S3 in Claim 11 is the same as that introduced in Claim 1. Examiner suggests amending to the second geothermal liquid flow (S3). 

Claim 11 recites said first geothermal liquid flow exiting from the second preheater and a second geothermal liquid flow exiting from the liquid-vapor separator pre-heats the organic working fluid respectively in the first pre-heater and in a further pre-heater located in parallel in the organic Rankine cycle. No embodiment depicted in the drawings or discussed in the specification has an output of the second preheater being used to subsequently heat the first preheater. Geothermal liquid flow B2, which Claim 11 refers to, exits from the second evaporator EV2 not the second preheater. However, even if the claim was amended to refer to the second evaporator, Claim 11 is not compatible with the current claim 1. Claim 1 requires flows B2 and S3 mixing together to preheat PRE1 (as shown in Figure 3). Claim 11 requires flows B2 and S3 separately heating PRE1 and PRE1B, respectively (as shown in Figure 6). The embodiment of Figure 6 has no mixing of B2 and S3 and is therefore not compatible with the embodiment of Figure 3 as claimed. Note that any amendments made to Claim 11 will also affect Claims 12 and 13. 

Claim 13 recites the further pre-heater (PRE1B), which lacks antecedent basis due to dependency in the further pre-heater is introduced in Claim 11, not Claim 8. 

Claim 13 recites it is sent to reinjection wells. It is unclear whether the word “it” refers to the fraction of geothermal liquid (S5) exiting from the second preheater or the fraction of geothermal liquid (S6) exciting from the further preheater. 

the fraction of vapor from the liquid-vapor separator, which lacks antecedent basis. Claim 1 does establish a fraction of geothermal vapor, but it does not establish that said fraction of geothermal vapor is from the separator.

Claim 15 recites the direct contact condenser, which lacks antecedent basis. Direct contact condenser is given the label (DC), which is present in Claim 1. But in Claim 1, (DC) is referred to as a further heat exchanger. It is unclear whether the further heat exchanger and the direct contact condenser are the same. Examiner suggests amending Claim 15 to read…

The system (100) according to claim 1, wherein the at least one organic Rankine cycle comprises a first organic Rankine cycle (10) and a second organic Rankine cycle (10 ’) , said first organic Rankine cycle (10) is configured to operate at temperatures lower than the temperatures of [[a]] the second organic Rankine cycle (10 '), and geothermal vapor exits from the liquid-vapor separator (SP) and is used to preheat the organic working fluid of one of the two organic Rankine cycles (10, 10’). 

All other pending claims are rejected due to their dependence on Claim 1. 


Allowable Subject Matter

Claims 1 – 9, 11 – 13, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, November 24, 2021